Title: ——— to the American Commissioners, 11 July 1778: résumé
From: ——
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<On board the Boston, Port Louis, July 11, 1778: Jerome Cazneau, sergeant of marines, obtained shore leave and persuaded the other Frenchmen aboard to quit the ship. He did everything in his power to alienate them from returning to duty. The General, though under orders to assist us, gave them the choice of staying or quitting, even though he was reminded that anyone who overstayed his leave for forty-eight hours without excuse forfeited all prize money. The trouble came from the complaints of a few Frenchmen about the strictness of Mr. Reed, our first lieutenant, and Mr. Bates, our third. We certify that the French have been indulged beyond what our regulations allow, and that those officers have the good will of every one else on board; thereto we append our names. The General was too partial to his countrymen to allow those officers to vindicate or even speak for themselves, and reminded Capt. Tucker that we were within range of his cannon.>
